United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 19-1266                                                September Term, 2020
                                                                       SEC-Rel34-87662
                                                                       SEC-Rel34-87663
                                                      Filed On: March 5, 2021
Meghan Belaski and Scott Nutt,

             Appellants

      v.

Securities and Exchange Commission,

             Appellee

       ON APPEAL FROM THE SECURITIES AND EXCHANGE COMMISSION

      BEFORE:       Tatel, Millett, and Rao, Circuit Judges

                                    JUDGMENT

        This appeal was considered on the record from the Securities and Exchange
Commission (“SEC”) and on the briefs filed by the parties. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). Upon consideration of the foregoing; the motions for
judicial notice; the motions to supplement the record, the opposition to one of those
motions, and the reply; the motion to correct the record; and the motion styled as a
“motion to request an amendment to this case,” it is

       ORDERED that appellants’ May 22, 2020 motion to supplement the record be
granted in part and denied in part. The motion is granted with respect to what
appellants designate as documents C-1 and C-2. The motion is otherwise denied
because the proffered material is not relevant to the disposition of this appeal. It is

       FURTHER ORDERED that appellants’ remaining motions to supplement the
record and motions for judicial notice be denied because the proffered material is not
relevant to the disposition of this appeal. It is

      FURTHER ORDERED that appellants’ motion to correct the record be denied. It
is

       FURTHER ORDERED AND ADJUDGED that the December 5, 2019 orders of
the SEC denying appellants’ applications for whistleblower awards be affirmed.
Appellants argue that they are entitled to a related-action award based on information
they provided to the SEC. However, the SEC correctly determined that, because
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 19-1266                                                September Term, 2020

appellants were not entitled to a covered-action award, they were not even eligible for a
related-action award. See 15 U.S.C. § 78u-6(a)(5); 17 C.F.R. § 240.21F-11(a); see
also Claim for Award in Connection with Redacted Notice of Covered Action Redacted,
Exchange Act Release No. 84,506, 2018 WL 5619386, at *3 n.5 (Oct. 30, 2018).

       Appellants additionally argue that certain irregularities in the underlying
whistleblower proceeding demonstrate that the proceeding was legally deficient. But
because appellants were not eligible for a related-action award, any such errors could
not have affected the outcome of the proceeding and were therefore harmless. See
PDK Labs. Inc. v. U.S. DEA, 362 F.3d 786, 799 (D.C. Cir. 2004); see also Nat’l Ass’n of
Home Builders v. Defenders of Wildlife, 551 U.S. 644, 659–60 (2007). It is

      FURTHER ORDERED that appellants’ motion to request an amendment to this
case be dismissed as moot.

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after the
resolution of any timely petition for rehearing or petition for rehearing en banc. See
Fed. R. App. P. 41(b); D.C. Cir. Rule 41.


                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2